PER CURIAM.
Action to compel the specific performance of a contract to convey land. The contract was in writing. The defense to the action was that the defendant was deceived, and did not understand the terms and provisions of the writing. The question raised by this defense was submitted to the jury under fair instructions, and they found a verdict *306for defendant. The assignments of error present, in substance, the question whether the evidence sustains the verdict. An examination of the evidence returned to this court leads to the conclusion, though not without some hesitation, that the verdict of the jury is sufficiently supported.
Judgment affirmed.